department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel attn from deborah a butler assistant chief_counsel field service cc dom fs subject depreciation recovery_period this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend t date state river canal county facility building code case case case case case issue s how strong is the service’s contention that for depreciation purposes a facility built on a barge is nonresidential_real_property with an appropriate recovery_period of years what if any additional development should be undertaken to develop this case conclusion further factual development is needed before we can comment on the strength of the service’s contention we agree that the factors mentioned in your incoming memorandum are relevant in addition we suggest as detailed below that certain factual areas be explored as well facts t owns and operates a licensed facility which was constructed on a barge and placed_in_service on date the facility was partially constructed at a shipyard and was towed by a tugboat to its current site three stories were erected on the barge the facility is located in the canal the facility is in a man-made cofferdam with a special anchoring system which separates the facility from river there is no navigable waterway from the cofferdam to river a platform is pinned to the facility and extends to the land to allow access to the facility the facility is also affixed to the land through an anchoring system all support services such as kitchens mechanical systems administrative and dining areas are located in the buildings on the adjacent land water electrical power and telephone services are provided by local utility companies through supply and return lines attached to the facility a building permit was obtained from county prior to constructing the facility the facility is required to comply with the building code the facility has fire insurance based on a classification as real_property the facility has a structural steel frame walls and roof all of which enclose a volume of space and was constructed from commonly used building materials the blueprints used to construct the facility are of the type used for buildings rather than boats at issue is the recovery_period of the facility t has treated the facility as a vessel barge tug or similar water transportation equipment with a recovery_period of years as an asset in class dollar_figure pursuant to revproc_87_56 1987_2_cb_674 it is the service’s contention that the facility is nonresidential_real_property with a recovery_period of year sec_1 pursuant to sec_168 as was in effect for the taxable years at issue this matter is not docketed and is under consideration by the district_director law and analysis a vessel includes every description of water craft or other artificial contrivance used or capable of being used as a means of transportation on water u s c sec_3 there is no more specific definition of a vessel barge tug or similar water transportation equipment in the internal_revenue_code we agree that while the cases cited are not controlling they are informative see eg case case case case case as a practical guide consistent with the foregoing cases we believe that a facility which was certified by the u s coast guard for use to transport persons or cargo on water for production_of_income in furtherance of the taxpayer’s business during the taxable_year s in issue may be included in asset class for these purposes the taxpayer need not be in the business of water transportation and need not have actually carried passengers or cargo during the taxable_year s in issue certification or loss of certification during the facility ‘s recovery_period would be considered a change in use under sec_168 from the information provided we do not know if the facility was certified during the year s in issue as described herein although inquiry may end here if the facility was certified as described herein during the taxable_year s in issue we continue the analysis necessary to determine the appropriate recovery_period based upon the facts provided the activity in which the asset is primarily used is otherwise described in asset cla sec_79 because that asset class includes assets used in the provision of entertainment services asset class dollar_figure specifically 1nonresidential real_property placed_in_service after date has a recovery_period of years nonresidential_real_property placed_in_service after and before date has a recovery_period of years sec_168 excludes buildings which house the assets used in entertainment services the internal_revenue_code defines nonresidential_real_property for depreciation purposes by reference to sec_1250 and the regulations thereunder e g sec_168 sec_1_167_a_-11 sec_168 provides that property has the same meaning as given in sec_1250 sec_1250 property is defined as any real_property other than sec_1245 property which is or has been of a character subject_to the allowance for depreciation provided in sec_167 sec_1250 sec_1245 property is any property of a character subject_to the allowance for depreciation under sec_167 and is either a personal_property b other tangible_property not including a building or its structural_components used in connection with a qualified_activity or a research or storage_facility used with a qualified_activity c a single_purpose_agricultural_or_horticultural_structure d a storage_facility used in connection with the distribution of petroleum sec_1245 the terms buildings and structural_components have the meanings assigned to those terms in sec_1_48-1 sec_1_1245-3 a building is defined in sec_1_48-1 as any structure or edifice enclosing a space within its walls and usually covered by a roof the purpose of which is for example to provide shelter or housing or to provide working office parking display or sales space of further relevance in determining whether a structure is a building are inherent permanency the appearance and the function of the structure see l l bean inc v commissioner t c memo determining if a structure is inherently permanent requires a consideration of six factors set forth in 65_tc_664 those factors are the manner in which the property is affixed to the real_property whether the property was designed to be easily removable or to remain in place indefinitely whether the property has been moved since its initial installation any circumstances that suggest the expected period of affixation eg a lease that requires removal of the property upon its expiration the amount of damage that removal of the property will cause in terms of time and expense while additional factual development is needed there are numerous factors which lend to the conclusion that the facility is nonresidential_real_property with a recovery_period of years for instance a platform is pinned to the facility and extends to the land the facility is also affixed to the land through an anchoring system water electrical power and telephone services are provided by local utility companies through supply and return lines attached to the facility the facility appears to not be easily removable from its current site a towing company and engineering firm will need to be hired to relocate the facility the move would require disconnecting all utilities and support systems dredging channels provisions for a spoil material receiving area cofferdam removal and compliance with all governmental permits and environmental law in addition the facility has not been moved since its installation the appearance test whether the structure looks like a building generally requires a structure enclosing a space within its walls and covered by a roof see sec_1_48-1 l l bean inc supra for visual effect only the facility is designed to give the appearance of a boat these physical attributes however are not intended to function as a boat from the inside the facility appears to be a building with walls hallways and a roof the function test focuses on whether the structure provides working space for employees that is more than merely incidental to the primary function of the structure this requires consideration of both the quantity and quality of the human activity in the structure see l l bean inc supra the facility functions as a structure to house recreation for its patrons the shelter provided to enable the employees to provide entertainment is merely incidental to this primary function we agree that while revrul_77_21 1977_1_cb_251 is not directly on point it is informative to the present inquiry we also agree with your analysis that the facility is significantly different from the floating docks found to be personal_property in 52_tc_478 and revrul_75_178 1975_1_cb_9 and the mobile homes which were in 58_tc_1045 case development hazards and other considerations the successful resolution of this case involves intensive factual development because neither sec_168 revproc_87_56 nor its predecessors define what assets are considered barges under asset class we encourage you to work closely with your experts to further develop this case we concur in large part with your analysis and factual development in your memorandum however additional inquiry is needed before we can comment on the strength of the service’s contention as reflected in the analysis section of this memorandum we disagree with the interpretation of asset class dollar_figure in the engineering report wherein it is stated that this asset class requires the asset to be used in the water transportation business or industry we do not find support for this assertion in revproc_87_56 or sec_167 further sec_167provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in the taxpayer’s trade_or_business or property_held_for_the_production_of_income sec_167 requires that the asset be used in the taxpayer’s trade_or_business without regard to the type of asset and trade once we have determined that the asset is not properly classified in asset class we need to determine if the asset is sec_1250 property nonresidential_real_property or other_property under asset cla sec_79 the state of the law falls between the tax court’s more recent and favorable decision in l l bean supra where the court found that a storage_facility connected at the mezzanine level to adjacent buildings were inherently permanent and its unfavorable decision in fox photo t c memo where the court found that one-hour photo labs located in shopping center parking lots were not inherently permanent if you have any further questions please call the branch telephone number deborah a butler assistant chief_counsel field service by william c sabin jr senior technician reviewer passthroughs and special industries branch field service division
